UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 29, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-9792 Cavalier Homes, Inc. (Exact name of registrant as specified in its charter) Delaware 63-0949734 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 32 Wilson Boulevard 100, Addison, Alabama 35540 (Address of principal executive offices) (Zip Code) (256) 747-9800 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 23, 2008 Common Stock, $0.10 Par Value 18,429,580 Shares INDEX CAVALIER HOMES, INC. FORM 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited): Condensed Consolidated Statements of Operations for the Quarter Ended March 29, 2008 and March 31, 2007 3 Condensed Consolidated Balance Sheets as of March 29, 2008 and December31, 2007 4 Condensed Consolidated Statements of Cash Flows for the Year-to-Date Ended March 29, 2008 and March 31, 2007 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and ResultsofOperations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1a. Risk Factors 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 23 2 [INDEX] PART I. FINANCIAL INFORMATION Item 1. Financial Statements CAVALIER HOMES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share amounts) Quarter Ended March 29, 2008 March 31, 2007 Revenue $ 49,516 $ 42,902 Cost of sales 41,216 36,922 Gross profit 8,300 5,980 Selling, general and administrative expenses 8,277 9,815 Operating income (loss) 23 (3,835 ) Other income (expense): Interest expense (124 ) (164 ) Other, net 185 (28 ) 61 (192 ) Income (loss) before income taxes and equity in earnings of equity-method investees 84 (4,027 ) Income tax provision 11 22 Equity in earnings of equity-method investees 45 158 Net income (loss) $ 118 $ (3,891 ) Net income (loss) per share: Basic $ 0.01 $ (0.21 ) Diluted $ 0.01 $ (0.21 ) Weighted average shares outstanding: Basic 18,387 18,368 Diluted 18,406 18,368 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 [INDEX] CAVALIER HOMES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) March 29, 2008 (unaudited) December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 19,211 $ 22,043 Accounts receivable, less allowance for losses of $132 (2008) and $106 (2007) 11,278 6,208 Current portion of notes and installment contracts receivable, including held for resale of $5,768 (2008) and $5,688 (2007) 5,887 5,761 Inventories 19,527 20,537 Other current assets 2,932 3,681 Total current assets 58,835 58,230 Property, plant and equipment, net 27,351 27,824 Installment contracts receivable, less allowance for credit losses of $716 (2008) and$725 (2007) 931 3,264 Other assets 1,889 2,059 Total assets $ 89,006 $ 91,377 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt and capital lease obligation $ 856 $ 834 Note payable under retail floor plan agreement 522 510 Accounts payable 6,298 4,720 Amounts payable under dealer incentives 3,003 3,619 Estimated warranties 11,784 11,720 Accrued insurance 5,432 5,158 Accrued compensation and related withholdings 2,693 2,846 Reserve for repurchase commitments 1,159 1,131 Progress billings 3,546 Other accrued expenses 3,339 3,384 Total current liabilities 35,086 37,468 Long-term debt and capital lease obligation, less current portion 3,524 3,678 Other long-term liabilities 249 247 Total liabilities 38,859 41,393 Commitments and contingencies (Note 8) Stockholders’ equity: Series A Junior Participating Preferred stock, $0.01 par value; 200,000 shares authorized, none issued Preferred stock, $0.01 par value; 300,000 shares authorized, none issued Common stock, $0.10 par value; 50,000,000 shares authorized; 19,412,880 shares issued 1,941 1,941 Additional paid-in capital 59,133 59,126 Deferred compensation (147 ) (185 ) Retained deficit (6,998 ) (7,116 ) Treasury stock, at cost; 983,300 shares (3,782 ) (3,782 ) Total stockholders’ equity 50,147 49,984 Total liabilities and stockholders’ equity $ 89,006 $ 91,377 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 [INDEX] CAVALIER HOMES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Year-to-Date Ended March 29, 2008 March 31, 2007 Operating activities: Net income (loss) $ 118 $ (3,891 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation 543 530 Stock-based compensation 45 75 Provision for credit and accounts receivable losses 171 20 Loss on sale of property, plant and equipment 57 Other, net (45 ) (158 ) Installment contracts purchased for resale (8,923 ) (11,780 ) Sale of installment contracts purchased for resale 8,911 10,859 Principal collected on installment contracts purchased for resale 11 15 Changes in assets and liabilities: Accounts receivable, net (8,640 ) (9,242 ) Inventories 1,010 (6,023 ) Accounts payable 1,578 3,100 Amounts payable under dealer incentives (616 ) (647 ) Accrued compensation and related withholdings (153 ) 440 Other assets and liabilities 860 (622 ) Net cash used in operating activities (5,130 ) (17,267 ) Investing activities: Proceeds from dispositions of property, plant and equipment 12 Capital expenditures (41 ) (606 ) Notes and installment contracts purchased for investment (80 ) (35 ) Sale of installment contracts purchased for investment 2,320 Principal collected on notes and installment contracts purchased for investment 25 230 Other investing activities 223 332 Net cash provided by (used in) investing activities 2,447 (67 ) Financing activities: Net borrowings on note payable under retail floor plan agreement 12 690 Payments on long-term debt and capital lease obligation (161 ) (335 ) Net cash provided by (used in) financing activities (149 ) 355 Net decrease in cash and cash equivalents (2,832 ) (16,979 ) Cash and cash equivalents at beginning of period 22,043 25,967 Cash and cash equivalents at end of period $ 19,211 $ 8,988 Supplemental disclosures: Cash paid for (received from): Interest $ 63 $ 174 Income taxes $ (16 ) $ (206 ) Non-cash investing and financing activities: Property, plant and equipment acquired through capital lease transaction $ 29 $ Retail assets sold for assumption of note payable, net of note receivable of $447 $ $ 1,793 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 [INDEX] CAVALIER HOMES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited – dollars in thousands except per share amounts) 1. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES The condensed consolidated balance sheet as of December 31, 2007, which has been derived from audited financial statements, and the unaudited interim condensed consolidated financial statements have been prepared in compliance with standards for interim financial reporting and Form 10-Q instructions and thus do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, these statements contain all adjustments necessary to present fairly our financial position as of March 29, 2008, and the results of operations for the quarters ended March 29, 2008 and March 31, 2007, and the results of our cash flows for the year-to-date periods ended March 29, 2008 and March 31, 2007. All such adjustments are of a normal, recurring nature. The results of operations for the quarter ended March 29, 2008 are not necessarily indicative of the results to be expected for the full year. The information included in this Form 10-Q should be read in conjunction with Management’s Discussion and Analysis and financial statements and notes thereto included in our 2007 Annual Report on Form 10-K. For a description of our significant accounting policies used in the preparation of our consolidated financial statements, see Note 1 of Notes to Consolidated Financial Statements in our 2007 Annual Report on Form 10-K. We report two net income (loss) per share numbers, basic and diluted, which are computed by dividing net income (loss) by the weighted average shares outstanding (basic) or weighted average shares outstanding assuming dilution (diluted), as detailed below (shares shown in thousands): Quarter Ended March 29, 2008 March 31, 2007 Net income (loss) $ 118 $ (3,891 ) Weighted average shares outstanding: Basic 18,387 18,368 Effect of potential common stock from the exercise of stock options 19 Diluted 18,406 18,368 Net income (loss) per share: Basic $ 0.01 $ (0.21 ) Diluted $ 0.01 $ (0.21 ) Weighted average option shares excluded from computation of diluted loss per share because their effect is anti-dilutive 634 1,007 Restricted common stock outstanding issued to employees as of March 29, 2008 totaling 23,332 shares has been excluded from the computation of basic earnings (loss) per share since the shares are not vested and remain subject to forfeiture. 2. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In September 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 157, Fair Value Measurements, which defines fair value, establishes guidelines for measuring fair value and expands disclosures regarding fair value measurements.
